8. DISTRICT C
NORTHERN DISTRICT OF TEXAG
FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

AMARILLO DIVISION
CLER
UNITED STATES OF AMERICA § By pe Pern cover
§ deputy
Plaintiff, §
§
v § 2:20-CR-120-Z-BR-(1)
§
HEATHER M. COOPER §
§
Defendant. §

if OO
Case 2:20-cr-00120-Z-BR Document 21 Filed 01/04/21 Pade Tort Us tS—4-4

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On December 14, 2020, the United States Magistrate Judge issued a Report and

| Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Heather M. Cooper filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Heather M Cooper was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Heather M Cooper; and ADJUDGES Defendant

Heather M Cooper guilty of Count One of the Information in violation of 18 U.S.C. § 656.

SO ORDERED, January 1 , 2021.

  

|
Sentence will be imposed in accordance with the Court’s sentencing scheduling order.
|
